Citation Nr: 0934302	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a bilateral ear 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty for training from January 
to October 1995, and on active duty from November 2004 to 
December 2005.  The record suggests additional periods of 
active duty, to include service in support of Operation Iraqi 
Freedom, but both this service, as well as any additional 
term of active duty training and/or inactive duty training 
remains unverified at this time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required. 


REMAND

The Veteran requested a Travel Board hearing on his March 
2008 substantive appeal. He subsequently changed his request 
to a videoconference hearing that same month.  As such 
hearing has not yet been conducted, this matter should be 
REMANDED to schedule the Veteran for a videoconference 
hearing. See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference Board hearing per his 
request. Appropriate notification should 
be given to the appellant and his 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

